In a proceeding inter alia to (1) declare that the term of office of the Acting Mayor of the City of Mount Vernon does not expire until January 1, 1978 and (2) enjoin the holding of an election for the public office of Mayor of the City of Mount Vernon on November 2, 1976, the appeal is from an order of the Supreme Court, Westchester County, dated September 13, 1976, which, inter alia, declared that the election for such public office "must be held this year”. Order affirmed, without costs or disbursements, upon the decision of Mr. Justice Ferraro. We would also note that section 8 of article XIII of the New York State Constitution excepts elections to fill vacancies from its mandate that city officers be elected in odd-numbered years. Margett, Acting P. J., Rabin, Shapiro and Titone, JJ., concur.